                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA


         United States of America              Case Number: 19-60331MJ-001
                     v.                        ORDER OF DETENTION PENDING TRIAL
      Kelvin Joel Moreno-Alvarado

In accordance with the Bail Reform Act, 18 U.S.C. §3142(f), a detention hearing has been held. I
conclude that the following facts require the detention of the defendant pending trial in this case.
                             Findings of Fact and Statement of Reasons
      (1)    There is probable cause to believe that the defendant has committed an offense.
      (2)    There is a serious risk that the defendant will not appear.
      (3)    Defendant is a citizen of another country, illegally in the United States of America.
      (4)    Defendant does not have sufficient ties to the community.
      (5)    The reports from Pretrial Services Agency are adopted as the further findings of this
             Magistrate Judge.
                                   Directions Regarding Detention
The defendant is committed to the custody of the Attorney General or his/her designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or
serving sentences or being held in custody pending appeal. The defendant shall be afforded a
reasonable opportunity for private consultation with defense counsel. On order of a court of the United
States or on request of an attorney for the Government, the person in charge of the corrections facility
shall deliver the defendant to the United States Marshal for the purpose of an appearance in connection
with a court proceeding.




      Dated this 25th day of February, 2019.




                                                                    Order of Detention Pending Trial (DAZ-TUC-2016-1326)
